DETAILED ACTION

1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-33, as originally filed, are currently pending and have been considered below.
 
Notice of Pre-AIA  or AIA  Status
2.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification objections

3.    The disclosure is objected to because of the following informalities:  in para 39 of the specification of the instant application cited the reference SPE 142297, “New Frontiers in Large Scale Reservoir Simulation”, 2011, (Dogru) and SPE 119272, “A Next-Generation Parallel Reservoir Simulator for Giant Reservoirs’, 2009, (Dogru) IDS is missing this cited document and the current application. Appropriate correction is required.


Claim Objections
4.         Claim 15 is objected to because of the following informalities:  Claim 15 recites “the memory further real time…” in step (c)(2). It should be “the memory further receiving real time…”. Appropriate correction is required.
5.        Claim 26 is objected to because of the following informalities:  Claim 26 recites “the method…” and it a dependent claim of claim 15, which is the system  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.           Claim 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for being indefinite to following reasons.
Claim limitation recites “the group wells”  in step c. There is insufficient antecedent basis for this limitation in the claim. 
Claim limitation recites “..allocated production from the wells matches the well group reduction target rate…”  in step e. It is not clear to the examiner how this matching will be done since they represent two different units. Rate is per unit time. 
Claim limitation recites “the determined production allocation rates”  in step f. There is insufficient antecedent basis for this limitation in the claim. 

Claim 15 is rejected for being indefinite to following reasons.
Claim limitation recites “the group wells”  in step (c)(3). There is insufficient antecedent basis for this limitation in the claim. 
Claim limitation recites “..allocated production from the wells matches the well group reduction target rate…”  in step (c)(5). It is not clear to the examiner how this matching will be done since they represent two different units. Rate is per unit time. 

Claim 29 is rejected for being indefinite to following reasons.
Claim limitation recites “the group wells”  in step c. There is insufficient antecedent basis for this limitation in the claim. 
Claim limitation recites “..allocated production from the wells matches the well group reduction target rate…”  in step e. It is not clear to the examiner how this matching will be done since they represent two different units. Rate is per unit time. 
Claim limitation recites “the determined production allocation rates”  in step e. There is insufficient antecedent basis for this limitation in the claim. 


The respective dependent claims 2-14, 16-28 and 30-33 do not cure the parent’s deficiency and therefore is rejected likewise.



Claim Rejections - 35 USC §101

 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.        Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-14 are directed to method or process, which falls into the one of the statutory category.

Claim: 29-33 recites a device or machine, which fall into one of the statutory categories of invention.

(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 29 recites: 
(d) determining production allocations for individual wells of the group of wells,
(e) performing a simulation of production of fluids from the individual wells of the reservoir to determine whether the allocated production from the wells matches the well group reduction target rate; and
(f) adjusting production rates of the production wells based on the determined production allocation rates among the wells of the reservoir.

Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer component then it falls within the “Mental Processes” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements of 
(a) receiving in the data processing system memory real time production pressure and flow rates during production of fluids from the production wells,

(c) receiving in the data processing system memory a target production rate for hydrocarbons from the group of wells;
These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g)) The additional element of well production and control system, and the data processing system having a processor, a memory and a reservoir simulator are generic computer components and amount to no more than using generic computer components to perform generic computer functions. These additional elements are mere instructions to apply an exception because they do no more than merely invoke computers or machinery as a tool to perform a process. (See MPEP 2106.05(f)) A method of controlling production of a hydrocarbon fluid at an assigned production target rate from a plurality of production wells of a subsurface hydrocarbon reservoir with a well production and control system, based on allocated production rates among the plurality of production wells determined by a data processing system is generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application. Thus, the claims 1 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of
(a) receiving in the data processing system memory real time production pressure and flow rates during production of fluids from the production wells,
(b) receiving in the data processing system memory real time downhole pressure measures during the production of fluids in the production wells;

These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering and cannot provide the inventive concept. (See MPEP 2106.05(g)) The additional element of well production and control system, and the data processing system having a processor, a memory and a reservoir simulator are generic computer components and amount to no more than using generic computer components to perform generic computer functions. These additional elements are mere instructions to apply an exception because they do no more than merely invoke computers or machinery as a tool to perform a process. (See MPEP 2106.05(f)) A method of controlling production of a hydrocarbon fluid at an assigned production target rate from a plurality of production wells of a subsurface hydrocarbon reservoir with a well production and control system, based on allocated production rates among the plurality of production wells determined by a data processing system is generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h)). Thus, the claim 1 is not patent eligible.


Claim 2 and 16 further recites wherein the well production and control system includes permanent downhole pressure measurement sensors installed in less than all of the production wells to measure downhole pressure for such production wells to serve as observation wells. These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g)) Sensor as claimed is a generic sensor to perform this step. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 3 and 17 further recites wherein the step of receiving in the data processing system memory real time downhole pressure measures comprises receiving from the downhole sensors in the observation wells based on measurements from the permanent downhole pressure measurement sensors during the production of fluids in the observation wells. These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g)) The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 4 and 18 further recites wherein the step of determining in the data processing system processor production allocations comprises determining in the data processing system processor production allocations for individual wells of the group of wells based on measurements from the permanent downhole pressure measurement sensors during the production of fluids in the observation wells. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas.  Thus, claims are directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 5 and 19 recites wherein the reservoir further comprises a plurality of injection wells for injection of fluids into the reservoir to stimulate production from the reservoir. This limitation is generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h)). 

Claim 6 and 20 further recites wherein the well production and control system includes permanent downhole pressure measurement sensors installed in less than all of the injection wells to measure downhole pressure for such injection wells to serve as observation wells. These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g))  Thus, claims are directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 7 and 21 further recites wherein the step of receiving in the data processing system memory real time downhole pressure measures comprises receiving pressure measures from the downhole sensors in the observation wells based on measurements from the permanent downhole pressure measurement sensors during the production of fluids in the observation wells. These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g))  Thus, claims are directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 8 and 22 further recites wherein the step of determining in the data processing system processor production allocations comprises determining in the data processing system processor production allocations for individual wells of the group of wells based on measurements from the permanent downhole pressure measurement sensors during the production of fluids in the observation wells. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas.  Thus, claims are directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate 


Claim 9, 23 and 30 further recites the steps of determining in the data processing system processor production allocations comprises the steps of :
receiving defined input production and parameter quantities for individual wells in the group and  (c) storing the generated values for the production rules for the individual wells in the group; (These limitation is recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering and was found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g))
generating values for production rules for the individual wells in the group based on the defined input production and parameter quantities; and. (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Processes” grouping of abstract ideas.)

Claims therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 


Claim 10, 24 and 31 further recites the step of forming an output display of the generated values for the production rules for the individual wells in the group. further adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and did not integrate a judicial exception into a practical application. Thus, claims are directed to the abstract idea. The claim does not include any 

Claim 11, 25 and 32 further recites the step of generating normalized parameter quantities for the individual wells in the group based on the received defined input production and parameter quantities for the individual wells. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claims are directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 12, 26 and 33 further recites the step of applying rales for production rates for individual wells in the group based on the generated normalized parameter quantities for the individual wells. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claims are directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.



Claim 13-14 and 27-28 recites wherein the hydrocarbon fluid comprises oil/gas. This limitation is generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h))


Regarding claim 15
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 15 recites: 
 (c) determining allocated production rates among the plurality of wells, the data processing system comprising: 
     (4) determining production allocations for individual wells of the group of wells: 
     (5) performing a simulation of production of fluids from the individual wells of the reservoir to determine whether the allocated production from the wells matches the well group reduction target rate; and 
(d) adjusting production rates of the production wells based on the determined production allocation rates among the wells of the reservoir.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer component. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer component then it falls within the “Mental Processes” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements of 
(a) a well production and control system to control production of fluids from individual production wells of the plurality of production wells is generally linking the use of a judicial exception to a  or amount to significantly more than the judicial exception. (See MPEP 2106.05(h))

And 
b) a plurality of permanent downhole pressure measurement sensors in less than ail of the production wells to measure downhole pressure for such production wells to serve as observation wells;
(1) a memory receiving real time production pressure and flow rates during production of fluids from the production wells, 
(2) the memory further real time downhole pressure measures during the production of fluids in the production wells; 
(3) the memory further receiving a target production rate for hydrocarbons from the group of wells; These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g)) The additional element of well production and control system, and the data processing system having a processor, a memory and a reservoir simulator are generic computer components and amount to no more than using generic computer components to perform generic computer functions. These additional elements are mere instructions to apply an exception because they do no more than merely invoke computers or machinery as a tool to perform a process. (See MPEP 2106.05(f)) A method of controlling production of a hydrocarbon fluid at an assigned production target rate from a plurality of production wells of a subsurface hydrocarbon reservoir with a well production and control system, based on allocated production rates among the plurality of production wells determined by a data processing system is generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application. Thus, the claims 15 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of
(a) a well production and control system to control production of fluids from individual production wells of the plurality of production wells is generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h))
And 
b) a plurality of permanent downhole pressure measurement sensors in less than ail of the production wells to measure downhole pressure for such production wells to serve as observation wells;
(1) a memory receiving real time production pressure and flow rates during production of fluids from the production wells, 
(2) the memory further real time downhole pressure measures during the production of fluids in the production wells; 
These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering and cannot provide the inventive concept. (See MPEP 2106.05(g)) The additional element of well production and control system,  and the data processing system having a processor, a memory and a reservoir simulator are generic computer components and amount to no more than using generic computer components to perform generic computer functions. These additional elements are mere instructions to apply an exception because they do no more than merely invoke computers or machinery as a tool to perform a process. (See MPEP 2106.05(f)) A method of controlling production of a hydrocarbon fluid at an assigned production  or amount to significantly more than the judicial exception. (See MPEP 2106.05(h)) Thus, the claim 15 is not patent eligible.



Claim Rejections - 35 USC § 103
9.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



 10.         Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Malki et al. (PUB no: US 20090276100 A1) hereinafter Malki in view of Hemanthkumar et al (PUB NO: US 20060085174 A1). 

Regarding claim 1 and 29
Malki teaches a method of controlling production of a hydrocarbon fluid at an assigned production target rate from a plurality of production wells of a subsurface hydrocarbon reservoir with a well production and control system, (see para 19-all of the production and injection wells can be smart wells, controlled by a central I-Field control computer/console, for example, which, based on a continuous (ongoing) reservoir simulation, can automatically provide intervention and control signals in response to expected future events as indicated by the continuously updated simulations. See para 47 and fig 9- The method/operations can further include remotely providing a first signal containing data to cause, in real-time, one or more producer wells 25 to adjust a production flow rate (block 135), and/or remotely providing a second signal containing data to cause, in real-time, one or more injection wells 29 to adjust a corresponding surface injection rate (block 137) to thereby optimize overall reservoir performance for the at least one reservoir (block 139).)

based on allocated production rates among the plurality of production wells determined by a data processing system, (see para 35 and fig 1 -a system 30 to provide real-time reservoir management of at least one, but preferably a plurality of reservoirs 21 across one or more fields 23, can include a reservoir management computer 31 located, for example, at a central engineering facility 32.  plurality of producer wells 25)

the data processing system having a processor, a memory and a reservoir simulator, (see fig 1 and para 35-The computer 31 can contain or otherwise include a processor 33, memory 35. See also para 19- the present invention, all of the production and injection wells can be smart wells, controlled by a central I-Field control computer/console, for example, which, based on a continuous (ongoing) reservoir simulation, can automatically provide intervention and control signals in response to expected future events as indicated by the continuously updated simulations.) the method comprising the processing steps of:

a)receiving in the data processing system memory real time production pressure and flow rates during production of fluids from the production wells,(see para 18- combine pressure and rate data from different sources to allow engineers to better understand and manage oil reservoirs in real-time for maximum oil recovery. The present invention advantageously combine integrated field management (IFM) and oil field manager (OFM) "I-Field" software capabilities to generate real-time reservoir pressure maps across both producer wells (e.g., using measured data) The ability to generate continuous static reservoir pressure trends for producer and injection wells,)

b) receiving in the data processing system memory real time downhole pressure measures during the production of fluids in the production wells;(see para 35- for example, using permanent downhole monitoring systems (PDHMS) at the producer wells, to thereby generate real-time reservoir pressure displayed, for example, in the form of automated isobaric maps)

(d) determining in the data processing system processor production allocations for individual wells of the group of wells,(see para 35- The database 43 can contain various data including: geographic location and communication related data of each of a plurality of producer wells 25, observation wells 27, and injection wells 29 (FIG. 1); one or more process facility models 51, gathering network models 53,  time related production and observation well data including measured static downhole pressure data for each of a select number of production and observation wells 25, 27)


(f) adjusting production rates of the production wells with the well production and control system based on the determined production allocation rates among the wells of the reservoir.(see para 40- the real-time data including, rate, pressure and temperature, are collected across the entire network from each reservoir 21 and sent to the central producing facility 32 and is spatially matched. see para 47 and fig 8-9- providing a first signal containing data to cause, in real-time, one or more producer wells 25 to adjust a production flow rate (block 135))

However, Malki does not teach (c)receiving in the data processing system memory a target production rate for hydrocarbons from the group of wells; (e) performing in the reservoir simulator a simulation of production of fluids from the individual wells of the reservoir to determine whether the allocated production from the wells matches the well group reduction target rate.

In the related field of invention, Hemanthkumar teaches (c) receiving in the data processing system memory a target production rate for hydrocarbons from the group of wells;(see para 41 and equation 1- for example, an oil production target of 300,000 barrels/day for object k, say for example a group of wells. see para 80- the present invention can be used to predict the deliverability of oil and gas and help in estimating the number of wells to be drilled to maintain a specified production target and in the design of surface gathering facilities)),


performing in the reservoir simulator a simulation of production of fluids from the individual wells of the reservoir to determine whether the allocated production from the wells matches the well group reduction target rate; (see para 22- The present invention operates on time dependent sets of ‘rules’ (constraints) and takes specified ‘actions’ (e.g. drill new wells) on groups of wells (or individual wells or well completions). See para 38- To help illustrate the complexity in the handling of nested groups of wells a hypothetical giant oil field 60 (FIG. 13) is used. See also para 59- the present invention in the reservoir simulator it is possible to find out how long the field target oil production rate of 300,000 barrels/day can be sustained, and how many new wells (MP wells) are needed to maintain this production plateau. See para 70- The field oil production as a function of time is shown in FIG. 5. In this figure it is noted that for the most part the production target rate of 300,000 barrels/day is met. Where the field rate temporarily falls below the target rate, some optimization is required of the MP well allocations to the 6 GOSPS. This is the first forecast run for this field. The field has the potential to meet the target rate as shown in FIG. 4. See para 74 The Shaybah reservoir has been on production since July 1998 and hence is in the early stages of its production life. After the historical performance of the reservoir from 1998 to 2000 was matched using a multi-million cell (3.5 million cells) model, the present invention was used to predict the performance for a period of 50 years (till 2050) for different facilities constraints (GOR limits) and production target rates. The present invention formulated that MP-wells were to be drilled in different GOSP areas as needed to maintain the target production rates while at the same time not exceeding the facilities constraints.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing real-time reservoir management of one or more oil reservoirs across one or more oilfields as disclosed by Malki to include (c)receiving in the data processing system memory a target production rate for hydrocarbons from the group of wells; (e) performing in the reservoir simulator a simulation of production of fluids from the individual wells of the reservoir to determine whether the allocated production from the wells matches the well group reduction as taught by Hemanthkumar in the system of Malki analyzing performance of a hydrocarbon reservoir for prediction of future production of hydrocarbon fluids from wells in the reservoir and thus providing generalized well management for a well, a number of completions in a well, a group of suitable size in a reservoir, usually in some way interrelated, of wells or for the entirety of wells in the reservoir.  (See Malki para 008 and 021)


Regarding claim 2 and 16
Malki further teaches wherein the well production and control system includes permanent downhole pressure measurement sensors installed in less than all of the production wells to measure downhole pressure for such production wells to serve as observation wells.(see para 12- plurality of monitoring wells (e.g., select producer and/or observation wells) each positioned in the reservoir and including a permanent downhole monitoring sensor (gauge/system) to provide real-time measured pressure values of reservoir pressure adjacent the respective monitoring well, and a transceiver to communicate real-time measured pressure value data over the communication network to the central processing facility)



Regarding claim 3 and 17
Malki further teaches wherein the step of receiving in the data processing system memory real time downhole pressure measures comprises receiving from the downhole sensors in the observation wells based on measurements from the permanent downhole pressure measurement sensors during the production of fluids in the observation wells. (see para 12- plurality of monitoring wells (e.g., select producer and/or observation wells) each positioned in the reservoir and including a permanent downhole monitoring sensor (gauge/system) to provide real-time measured pressure values of reservoir 


Regarding claim 4 and 18
Malki further teaches wherein the step of determining in the data processing system processor production allocations comprises determining in the data processing system processor production allocations for individual wells of the group of wells based on measurements from the permanent downhole pressure measurement sensors during the production of fluids in the observation wells.(see para 12- plurality of monitoring wells (e.g., select producer and/or observation wells) each positioned in the reservoir and including a permanent downhole monitoring sensor (gauge/system) to provide real-time measured pressure values of reservoir pressure adjacent the respective monitoring well, and a transceiver to communicate real-time measured pressure value data over the communication network to the central processing facility. See para 35- time related production and observation well data including measured static downhole pressure data for each of a select number of production and observation wells 25, 27)



Regarding claim 5 and 19
Malki further teaches wherein the reservoir further comprises a plurality of injection wells for injection of fluids into the reservoir to stimulate production from the reservoir. (see para 25-injection wells 29 (FIG. 1); see para 42 and fig 8-9- The real-time reservoir management can include, for example: iteratively performing a multi-rate injectivity test (block 113) to thereby calibrate an injection well model for each of a plurality of injection wells 29 (block 115); selectively injecting a fluid, e.g., 



Regarding claim 6 and 20
Malki further teaches wherein the well production and control system includes permanent downhole pressure measurement sensors installed in less than all of the injection wells to measure downhole pressure for such injection wells to serve as observation wells.(see para 40- the real-time wellhead pressure and injection rate data can be collected from preferably all injection wells 29. The pressure values are measured in real-time using permanent downhole monitoring systems (PDHMS) installed across several monitoring wells. see para 43- the production engineers can conduct the tests for several wells 29)


Examiner note: Examiner consider production/injection/observation wells are overlapping terms which can be interpreted with PDHMS. 
 


Regarding claim 7 and 21
Malki further teaches wherein the step of receiving in the data processing system memory real time downhole pressure measures comprises receiving pressure measures from the downhole sensors in the observation wells based on measurements from the permanent downhole pressure measurement sensors during the production of fluids in the observation wells. (see para 12- plurality of monitoring wells (e.g., select producer and/or observation wells) each positioned in the reservoir and including a 



Regarding claim 8 and 22
Malki further teaches wherein the step of determining in the data processing system processor production allocations comprises determining in the data processing system processor production allocations for individual wells of the group of wells based on measurements from the permanent downhole pressure measurement sensors during the production of fluids in the observation wells. (see para 12- plurality of monitoring wells (e.g., select producer and/or observation wells) each positioned in the reservoir and including a permanent downhole monitoring sensor (gauge/system) to provide real-time measured pressure values of reservoir pressure adjacent the respective monitoring well, and a transceiver to communicate real-time measured pressure value data over the communication network to the central processing facility. See para 35- time related production and observation well data including measured static downhole pressure data for each of a select number of production and observation wells 25, 27)



Regarding claim 9, 23 and 30
Malki does not teach wherein the step of determining in the data processing system processor production allocations comprises the steps of :
(a} receiving defined input production and parameter quantities for individual wells in the group;

(c} storing the generated values for the production rules for the individual wells in the group. 

However, Hemanthkumar further teaches wherein the step of determining in the data processing system processor production allocations comprises the steps of :
receiving defined input production and parameter quantities for individual wells in the group;(see para 41- 42-Examples of stream quantities are oil, gas, water, liquid (oil+water), NGL (natural gas liquids) rates or potential oil, gas, water rates, etc. In Equation (1), Qjk is an input constraint value for constraint j, say for example, an oil production target of 300,000 barrels/day for object k, say for example a group of wells. The quantity qki is a dynamically calculated rate of stream i for object k which in this example could be the production from a group of wells that are processed by a Gas Oil Separation Plant (GOSP), say GOSP A. Also the GOSP water-cut (a measure of the water handling capacity) should not exceed 30 percent and if it did, then wells with a water-cut above 30 percent are worked over until no completion produces more than 20 percent water; and the GOSP Gas-Oil Ratio (a measure of the gas processing capacity) should not exceed 1500 SCF/BBL (standard cubic feet per barrel) and if it did, then the high GOR (Gas-Oil Ratio) wells are to be shut in)
generating values for production rules for the individual wells in the group based on the defined input production and parameter quantities; (see para 26-Steps 114, 116, 118 and 120 are then available after step 112 where the data from step 112 are analyzed with the established production rules, and for those groups of wells which violate at least one of the production rules. see para 28- The present invention uses generalized constraint equations to solve for the constraints that are violated. The generalized constraint equations are efficient and compact in that all possible constraints are considered at all times)and
storing the generated values for the production rules for the individual wells in the group.(see para 62- The instructions may be contained on a data storage device 52 with a computer readable medium, as shown, having a computer usable medium stored thereon. Or, the instructions may be stored in memory of the computer 50, or on magnetic tape, conventional hard disk drive, electronic read-only memory, optical storage device, or other appropriate data storage device.)



Regarding claim 10, 24 and 31
Malki further teaches further including the step of forming an output display of the generated values for the production rules for the individual wells in the group. (see para 25 and fig 1- The system 30 can also include a user interface 37 which can include a graphical display 39 for displaying graphical images, and a user input device 41 ) 



Regarding claim 11, 25 and 32
Malki does not teach the step of generating normalized parameter quantities for the individual wells in the group based on the received defined input production and parameter quantities for the individual wells.
However, Hemanthkumar further teaches the step of generating normalized parameter quantities for the individual wells in the group based on the received defined input production and parameter quantities for the individual wells. (see para 26-Steps 114, 116, 118 and 120 are then available after step 112 where the data from step 112 are analyzed with the established production rules, and for those groups of wells which violate at least one of the production rules. see para 28- The present invention uses generalized 



Regarding claim 12, 26 and 33
Malki does not teach the step of applying rules for production rates for individual wells in the group based on the generated normalized parameter quantities for the individual wells.
However, Hemanthkumar further teaches the step of applying rules for production rates for individual wells in the group based on the generated normalized parameter quantities for the individual wells. (see para 22- operates on time dependent sets of `rules` (constraints) and takes specified `actions` (e.g. drill new wells) on groups of wells (or individual wells or well completions). See claim 1- establishing in the computer a set of production rules for a well in the reservoir; processing performance data in the computer for the well, to determine production results; comparing the determined production results in the computer with the established set of production rules; identifying in the computer those production results for a well which violate at least one of the established set of production rules so that corrective action may be taken.)



Regarding claim 13 and 27
Malki does not teach wherein the hydrocarbon fluid comprises oil.
However, Hemanthkumar further teaches wherein the hydrocarbon fluid comprises oil. (see para 80-The present invention is thus used to predict the future production of oil and gas from large hydrocarbon reservoirs and in all production phases of a hydrocarbon reservoir.)

Regarding claim 14 and 28
Malki does not teach wherein the hydrocarbon fluid comprises gas. 
However, Hemanthkumar further teaches wherein the hydrocarbon fluid comprises gas.(see para 80-The present invention is thus used to predict the future production of oil and gas from large hydrocarbon reservoirs and in all production phases of a hydrocarbon reservoir.)


Regarding claim 15
Malki teaches a system of controlling production of a hydrocarbon fluid at an assigned production target rate from a plurality of production wells of a subsurface hydrocarbon reservoir with a well production and control system, (see para 19-all of the production and injection wells can be smart wells, controlled by a central I-Field control computer/console, for example, which, based on a continuous (ongoing) reservoir simulation, can automatically provide intervention and control signals in response to expected future events as indicated by the continuously updated simulations. See para 47 and fig 9- The method/operations can further include remotely providing a first signal containing data to cause, in real-time, one or more producer wells 25 to adjust a production flow rate (block 135), and/or remotely providing a second signal containing data to cause, in real-time, one or more injection wells 29 to adjust a corresponding surface injection rate (block 137) to thereby optimize overall reservoir performance for the at least one reservoir (block 139).)

based on allocated production rates among the plurality of production wells, (see para 35 and fig 1 -a system 30 to provide real-time reservoir management of at least one, but preferably a plurality of reservoirs 21 across one or more fields 23, can include a reservoir management computer 31 located, for example, at a central engineering facility 32.  plurality of producer wells 25) the system comprising
 (a) a well production and control system to control production of fluids from individual production wells of the plurality of production wells; (see para 19 and fig 8-9 -all of the production and injection 
(b) a plurality of permanent downhole pressure measurement sensors in less than ail of the production wells to measure downhole pressure for such production wells to serve as observation wells; (see para 12- plurality of monitoring wells (e.g., select producer and/or observation wells) each positioned in the reservoir and including a permanent downhole monitoring sensor (gauge/system) to provide real-time measured pressure values of reservoir pressure adjacent the respective monitoring well, and a transceiver to communicate real-time measured pressure value data over the communication network to the central processing facility)
c) a data processing system determining allocated production rates among the plurality of wells, the data processing system comprising: (see fig 1 and para 35-The computer 31 can contain or otherwise include a processor 33, memory 35. The database 43 can contain various data including: geographic location and communication related data of each of a plurality of producer wells 25, observation wells 27, and injection wells 29 (FIG. 1) see para 18- combine pressure and rate data from different sources to allow engineers to better understand and manage oil reservoirs in real-time for maximum oil recovery)
memory real time production pressure and flow rates during production of fluids from the production wells,(see para 18- combine pressure and rate data from different sources to allow engineers to better understand and manage oil reservoirs in real-time for maximum oil recovery. The present invention advantageously combine integrated field management (IFM) and oil field manager (OFM) "I-Field" software capabilities to generate real-time reservoir pressure maps across both producer wells (e.g., using measured data) The ability to generate continuous static reservoir pressure trends for producer and injection wells,)

memory further receiving real time downhole pressure measures during the production of fluids in the production wells;(see para 35- for example, using permanent downhole monitoring systems 

a processor determining production allocations for individual wells of the group of wells,(see para 35- The database 43 can contain various data including: geographic location and communication related data of each of a plurality of producer wells 25, observation wells 27, and injection wells 29 (FIG. 1); one or more process facility models 51, gathering network models 53, injection, production, and observation well models 55, and reservoir models 57 (FIGS. 2-3);  time related production and observation well data including measured static downhole pressure data for each of a select number of production and observation wells 25, 27)


the well production and control system adjusting production rates of the production wells based on the determined production allocation rates among the wells of the reservoir.(see para 40- the real-time data including, rate, pressure and temperature, are collected across the entire network from each reservoir 21 and sent to the central producing facility 32 and is spatially matched. see para 47 and fig 8-9- providing a first signal containing data to cause, in real-time, one or more producer wells 25 to adjust a production flow rate (block 135))

However, Malki does not teach  memory further receiving a target production rate for hydrocarbons from the group of wells and reservoir simulator performing a simulation of production of fluids from the individual wells of the reservoir to determine whether the allocated production from the wells matches the well group reduction target rate.

In the related field of invention, Hemanthkumar teaches memory further receiving a target production rate for hydrocarbons from the group of wells;(see para 41 and equation 1- for example, an oil production target of 300,000 barrels/day for object k, say for example a group of wells. see para 80- the present invention can be used to predict the deliverability of oil and gas and help in estimating the number of wells to be drilled to maintain a specified production target and in the design of surface gathering facilities)),


reservoir simulator performing a simulation of production of fluids from the individual wells of the reservoir to determine whether the allocated production from the wells matches the well group reduction target rate; (see para 22- The present invention operates on time dependent sets of ‘rules’ (constraints) and takes specified ‘actions’ (e.g. drill new wells) on groups of wells (or individual wells or well completions). See para 38- To help illustrate the complexity in the handling of nested groups of wells a hypothetical giant oil field 60 (FIG. 13) is used. See also para 59- the present invention in the reservoir simulator it is possible to find out how long the field target oil production rate of 300,000 barrels/day can be sustained, and how many new wells (MP wells) are needed to maintain this production plateau. See para 70- The field oil production as a function of time is shown in FIG. 5. In this figure it is noted that for the most part the production target rate of 300,000 barrels/day is met. Where the field rate temporarily falls below the target rate, some optimization is required of the MP well allocations to the 6 GOSPS. This is the first forecast run for this field. The field has the potential to meet the target rate as shown in FIG. 4. See para 74 The Shaybah reservoir has been on production since July 1998 and hence is in the early stages of its production life. After the historical performance of the reservoir from 1998 to 2000 was matched using a multi-million cell (3.5 million cells) model, the present invention was used to predict the performance for a period of 50 years (till 2050) for different facilities constraints (GOR limits) and production target rates. The present invention formulated that MP-wells were to be drilled in different GOSP areas as needed to maintain the target production rates while at the same time not exceeding the facilities constraints.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing real-time reservoir management of one or more oil reservoirs across one or more oilfields as disclosed by Malki to include memory further receiving a target production rate for hydrocarbons from the group of wells and reservoir simulator performing a simulation of production of fluids from the individual wells of the reservoir to determine whether the allocated production from the wells matches the well group reduction target rate as taught by Hemanthkumar in the system of Malki analyzing performance of a hydrocarbon reservoir for prediction of future production of hydrocarbon fluids from wells in the reservoir and thus providing generalized well management for a well, a number of completions in a well, a group of suitable size in a reservoir, usually in some way interrelated, of wells or for the entirety of wells in the reservoir.  (See Malki para 008 and 021)


Relevant prior art 

11.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Almadi et al. US 20100050017 A1.
Discussing a method to methods for acquiring, delivering, controlling, and retaining permanent downhole monitoring system data in the reservoir management.
Al-Harbi et al. US 20180240021 A1
Discussing the data processing system forming a measure of estimated well performance of a target well in a producing hydrocarbon reservoir, based on estimated well production rates, reservoir geological properties and computerized reservoir simulation results for the target well. 



Conclusion

12.           All claims 1-33 are rejected.
13.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
Examiner, Art Unit 2147                                                                                                                                                                                       

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147